Citation Nr: 0300179	
Decision Date: 01/06/03    Archive Date: 01/15/03	

DOCKET NO.  00-10 566	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection (on 
a direct  basis) for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to a service-connected left 
ankle disability.  

3.  Entitlement to an evaluation in excess of 10 percent 
for the residuals of fracture of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of various decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In a rating decision of March 1997, the RO denied 
entitlement to service connection for a bilateral knee 
disorder.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of 
the March 1997 decision denying entitlement to service 
connection for bilateral knee disorder, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found that such evidence was neither new 
nor material, and the veteran filed an appeal.  

This case was previously before the Board in April 2001, 
at which time it was remanded for additional development.  
The case is now before the Board for appellate review.  


FINDINGS OF FACT

1.  In a decision of March 1997, the RO denied entitlement 
to service connection for a bilateral knee disorder.  

2.  Evidence submitted since the time of the RO's March 
1997 decision is duplicative and/or cumulative, and of 
insufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim.  



3.  A chronic bilateral knee disorder is not shown to be 
causally related to the veteran's service-connected 
residuals of fracture of the left ankle.  

4.  The veteran's service-connected residuals of left 
ankle fracture are currently productive of not more than a 
moderate limitation of motion of the ankle, accompanied by 
slight tenderness, and slight discomfort on forced 
eversion.  


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1997 denying the 
veteran's claim for service connection for a bilateral 
knee disorder is final.  38 U.S.C.A. §§ 1110, 1131, 7105 
(2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for a bilateral knee disorder in March 
1997 is neither new nor material, and insufficient to a 
proper reopening of the veteran's claim.  38 
U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156(a) (2002).  

3.  A chronic bilateral knee disorder is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.310(a) (2002).  

4.  An evaluation in excess of 10 percent for the service-
connected residuals of fracture of the left ankle is not 
warranted.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.71a 
and Part 4, Code 5271 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a decision of March 1997, with which the veteran voiced 
no disagreement, the RO denied entitlement to service 
connection for a bilateral knee disorder.  Of record at 
the time of that decision were service medical records 
covering the period from November 1951 to November 1955, 
various outpatient treatment records, and the report of a 
VA examination dated in March 1997.  Based on the 
pertinent evidence of record, the RO concluded that any 
knee problems noted in service were acute and transitory 
in nature, and resolved without residual disability.  The 
RO additionally concluded that any chronic knee disorder 
from which the veteran currently suffered was first shown 
many years following his discharge from service, and was 
unrelated to any incident or incidents of that period of 
active service.  

On VA orthopedic examination in March 1999, the veteran 
stated that, in 1955, while in service, he had fallen down 
an iron ladder, jamming his left ankle, and striking both 
of his knees against the ladder.  At the time of that 
injury, the veteran reportedly could not bear his own 
weight.  He was subsequently hospitalized, and treated for 
musculoskeletal injuries of his left lower extremity.  
Following his discharge from service, he experienced 
problems primarily with his left knee, but also with his 
left ankle and right knee.  

At the time of examination, it was noted that the veteran 
wore a knee orthosis.  He additionally stated that, on two 
occasions over the past year, his left knee was drained.  
Noted at the time of examination was that the veteran 
ambulated with the assistance of a cane.  The veteran 
complained of weakness and aching, primarily in his left 
knee, but also in his left ankle and right knee.  Physical 
examination revealed the veteran to be walking without any 
external ambulatory aid.  (The veteran's cane had been 
left in his car.)  He was observed to be wearing a left 
knee orthosis, and walked with a marked left leg limp, 
keeping his left knee immobile. Examination of the 
veteran's left ankle showed no evidence of any swelling or 
deformity.  Range of motion was from 90 degrees of 
dorsiflexion to 115 degrees of plantar flexion.  The 
veteran's ankle was stable, though there was some evidence 
of tenderness over the lateral strapped ligaments.  At the 
time of examination, no other areas of pain or tenderness 
were in evidence.  The clinical impression was of chronic 
sprain of the left ankle; and mild degenerative joint 
disease of both ankles.  There was no diagnosis rendered 
concerning the knees.

On subsequent VA orthopedic examination in November 1999, 
the veteran's history and complaints were recounted.  When 
questioned, he complained of continued pain on weight 
bearing referable to his left foot and ankle.  
Additionally noted were various bilateral knee problems, 
with the veteran recently having undergone a left knee 
arthroscopy.  

On physical examination, there was no evidence of any 
gross swelling or deformity of the left foot or ankle.  
The head of the fifth metatarsal was palpated somewhat 
more prominently over the weight-bearing surface of the 
veteran's foot, and there was evidence of a slight 
overlying callus.  At the time of examination, no toe 
malalignment was in evidence.  Nor was there any evidence 
of nail or nail-bed deformity.  On ambulation, the veteran 
displayed an obvious left leg limp.  When arising from a 
chair, he found it necessary to utilize both his hands in 
order to push himself up.  At the time of examination, the 
veteran utilized no external ambulatory aid.  Range of 
motion of the veteran's ankle showed dorsiflexion to 
85 degrees, with plantar flexion to 125 degrees, 
accompanied by normal eversion and inversion.  Noted at 
the time of examination was some flattening of the normal 
longitudinal arch, in addition to some discomfort on full 
weight bearing.  The clinical impression was of a healed 
fracture of the fifth metatarsal.  

In June 2000, there were received copies of various 
service clinical records which had previously been of 
record at the time of the March 1997 decision denying 
service connection for a bilateral knee disorder.  

On VA orthopedic examination in early October 2001, the 
veteran's claims folder was available, and was reviewed.  
The veteran once again stated that, while in service in 
1954, he had fallen down a ladder, injuring both his knees 
and his left ankle.  According to the veteran, over the 
past 4 to 5 years, he had noticed the onset of pain in his 
knees, in addition to some continued aching in his left 
ankle.  Reportedly, this had slowly worsened.  According 
to the veteran, approximately three months earlier, he had 
gone from walking with two canes to utilizing a walker.  
The veteran stated that he had been hospitalized for 
approximately two months due to swelling, pain, and 
stiffness in his knees.  When further questioned, the 
veteran commented that he currently took several 
medications for his knees.  

On physical examination, the veteran was fully ambulatory 
using a walker, though in some distress as a result of his 
lower extremities.  Examination of the veteran's lower 
extremities showed no evidence of any gross malalignment, 
and no muscle atrophy.  Examination of both knees showed 
range of motion of the left knee at 15, with full 
extension through approximately 80 degrees of flexion.  
The veteran's right knee ranged from 5 degrees of full 
extension through 80 degrees of flexion.  Motion was 
described as somewhat stiff and uncomfortable.  Both of 
the veteran's knees were stable, and there was no evidence 
of any interarticular fluid.  Passive motion was described 
as somewhat uncomfortable.  

Examination of both of the veteran's ankles and feet 
showed no gross loss of plantar flexion or dorsiflexion of 
either ankle.  There was some limitation of both eversion 
and inversion, as well as a slight tenderness over the 
medial malleolar area, and over the weight-bearing surface 
of the fifth metatarsal head.  At the time of examination, 
there was no evidence of any gross toe malalignment.  Both 
of the veteran's ankles were stable in all phases, though 
there was some slight discomfort on forced eversion.  The 
clinical impression was of a history of trauma to both 
knees and the left ankle in 1954; and gouty arthritis of 
both knees and the left ankle (per X-ray).  

In the opinion of the examiner, when considering the 
veteran's radiographic studies, the present symptomatology 
of his lower extremities was compatible with the history 
given.  However, the presence of gout was felt to be a 
metabolic phenomenon, and not the result of any injury 
incurred in service.  According to the examiner, arthritis 
was caused by "normal wear and tear," and was, therefore, 
unrelated to the veteran's active service.  Finally, in 
the opinion of the examiner, there would be no increasing 
symptomatology associated with increased activity.  

In an addendum to the aforementioned VA orthopedic 
examination dated in January 2002, it was noted that the 
veteran's claims folder was once again reviewed.  
Additionally noted was that the veteran's left ankle 
showed no loss of dorsiflexion or plantar flexion.  The 
veteran's left knee showed 15 degrees from full flexion 
through 80 degrees of flexion, while his right knee showed 
5 degrees from full extension through 80 degrees of 
flexion.  Reportedly, the veteran showed 5 degrees of 
flexion in both knees, though he could not fully extend.  

Analysis

The veteran in this case seeks service connection for a 
bilateral knee disorder, on either a direct basis, or 
secondary to his service-connected left ankle disability.  
In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (2002).  Moreover, where a 
veteran served ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

However, once entitlement to service connection for a 
given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran 
within a period of one year, is final.  38 U.S.C.A. § 7105 
(2002).  Where a claim of entitlement to service 
connection has been previously denied, and that decision 
has become final, the claim can be reopened and 
reconsidered only where new and material evidence has been 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2002).  

Evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and is 
neither cumulative nor redundant.  Evidence is "material" 
if it bears directly and substantially on the specific 
matter under consideration and, by itself, or in 
connection with evidence previously considered, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2002).  In 
addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge 
at 1363.  In determining whether new and material evidence 
has been submitted, the evidence is generally presumed to 
be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the RO decision 
denying entitlement to service connection for a bilateral 
knee disorder in March 1997, there were on file the 
veteran's service medical records, as well as post 
discharge outpatient treatment records, and the report of 
a VA examination dated in March 1997.  Those records 
showed that, while on various occasions in service, the 
veteran experienced certain knee problems, those problems 
were acute and transitory in nature, and resolved without 
residual disability.  In point of fact, the earliest 
clinical indication of the presence of chronic knee 
pathology was at a point in time many years following the 
veteran's discharge from service.  Based on a review of 
the entire pertinent evidence of record, the RO concluded 
that the veteran's knee problems were not incurred in or 
aggravated by his period of active military service.  

Evidence received since the time of the March 1997 RO 
decision consists, in part, of copies of service medical 
records previously considered.  Also of record are reports 
of recent VA orthopedic examinations which, while new in 
the sense that they were not previously of record, are not 
material.  More to the point, those examinations show only 
current diagnoses and/or treatment for the veteran's 
various knee problems, with no demonstrated relationship 
between those problems and any incident or incidents of 
the veteran's period of active military service.  Indeed, 
at the time of a recent VA orthopedic examination in 
October 2001, the examiner was of the opinion that the 
veteran's arthritis of the knees was a metabolic or wear 
and tear phenomenon, and unrelated to his period of active 
military service.  The Board does not doubt the sincerity 
of the veteran's statements.  However, absent the 
establishment of some nexus between the veteran's service 
and his current knee pathology, service connection for 
that pathology must be denied.  

Regarding the veteran's claim for service connection on a 
secondary basis, the Board notes that such a benefit may 
be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2002).  Moreover, where there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree 
of disability (but only that disability) which is over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the case at hand, it is true that the veteran suffers 
not only from certain residuals of an inservice fracture 
of his left ankle, but also from bilateral knee problems.  
However, the record is devoid of any evidence establishing 
a causal relationship between the veteran's service-
connected left ankle disability and his current knee 
pathology.  The veteran argues that, due to his service-
connected left ankle disability, he has been forced to 
adopt an altered gait, resulting in his current knee 
problems.  However, at present, there exists no objective 
medical evidence of that cause-and-effect relationship.  
Absent such evidence, the veteran's claim for service 
connection for bilateral knee problems on a secondary 
basis must be denied.  

Finally, turning to the issue of an increased rating for 
the veteran's service-connected left ankle disability, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the rating schedule.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
Part 4 (2002).  Moreover, it is the intent of the Schedule 
for Rating Disabilities to recognize painful motion with 
joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (2002).  This is to say 
that, even absent a definable limitation of motion, where 
there is functional disability due to pain, supported by 
adequate pathology, compensation may be warranted.  
38 C.F.R. § 4.40 (2002); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  However, where entitlement to compensation has 
already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports 
precedence over current findings.   Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In the case at hand, the veteran seeks an increased 
evaluation for the service-connected residuals of fracture 
of his left ankle.  In that regard, on VA orthopedic 
examination in March 1999, there was no evidence of 
swelling or deformity of the veteran's left ankle.  Range 
of motion showed 90 degrees of dorsiflexion to 115 degrees 
of plantar flexion.  Though there was some evidence of 
tenderness over the lateral ligaments of the veteran's 
ankle, the ankle was stable, and there were no other areas 
of pain or tenderness.  

On subsequent VA orthopedic examination in November 1999, 
there was once again no evidence of any gross swelling or 
deformity.  Range of motion measurements of the veteran's 
left ankle showed dorsiflexion to 85 degrees, with plantar 
flexion to 125 degrees, accompanied by normal eversion and 
inversion.  

The Board observes that, on recent VA orthopedic 
examination in October 2001, the veteran displayed no 
gross loss of either dorsiflexion or plantar flexion of 
his left ankle.  While there was some limitation of 
eversion and inversion, in conjunction with slight 
tenderness or discomfort, the veteran's left ankle was 
stable in all phases.  Somewhat later, in January 2002, 
the same examiner who had conducted the veteran's October 
2001 examination clarified his statement by noting that 
the veteran suffered from no loss whatsoever of either 
dorsiflexion or plantar flexion of his left ankle/foot.  

The 10 percent evaluation currently in effect contemplates 
the presence of a moderate limitation of motion of the 
veteran's left ankle.  In order to warrant an increase to 
20 percent, there would need to be demonstrated a marked 
limitation of ankle motion.  38 C.F.R. Part 4, Code 5271 
(2002).  An increased evaluation would, similarly, be 
warranted were there to be evidence of ankylosis of the 
veteran's left ankle.  38 C.F.R. Part 4, Code 5270 (2002).  
However, no such manifestations are present in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding 
that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

In point of fact, and as noted above, the veteran 
currently suffers from no loss of either dorsiflexion or 
plantar flexion of his left ankle.  Moreover, in view of 
the recently proffered opinion that the veteran would not, 
in fact, suffer from increasing symptomatology with 
increased activity, there is no basis for an increased 
rating premised on functional impairment due to pain or 
other such factors in accordance with 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2002).  Under such circumstances, the 
10 percent evaluation presently in effect is appropriate, 
and an increased rating is not warranted.  

In reaching the above determinations, the Board has given 
due consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
impact upon the adjudication of the veteran's current 
claims.  However, following a thorough review of the 
record, the Board is satisfied that the VA has met its 
"duty to assist" the veteran in the development of all 
facts pertinent to his claims.  To that end, the veteran 
has been scheduled for multiple VA orthopedic 
examinations.  Moreover, in correspondence of April 2001, 
and in the context of a subsequent Supplemental Statement 
of the Case, the veteran was informed of the VA's 
obligations under the new Act and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been procured.  Accordingly, the veteran 
was provided notice of what the VA had done to develop his 
claim, notice of what he could do to help his claim, and 
notice of how his claim might still be deficient.  Because 
no additional evidence was identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the 
VA and what evidence would be secured by the veteran is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under such circumstances, the Board is of the 
opinion that no further duty to assist the veteran exists 
in this case.  


ORDER

New and material evidence not having been submitted to 
reopen a claim for service connection (on a direct basis) 
for a bilateral knee disorder, the benefit sought on 
appeal is denied.  

Service connection for a bilateral knee disorder, claimed 
as secondary to the veteran's service-connected left ankle 
disability, is denied.  

An evaluation in excess of 10 percent for the service-
connected residuals of fracture of the left ankle is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

